Sweeney, J.
I
In his complaint, appellee alleges, inter alia, that appellant has engaged in discriminatory practices in violation of R.C. 4112.02(A). This subsection provides:
“It shall be an unlawful discriminatory practice: For any employer, because of the race, color, religion, sex, national origin, handicap, age, or ancestry of any person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against that person with respect to hire, tenure, terms, conditions, or privileges of employment, or any matter directly or indirectly related to employment.” (Emphasis added.)
The complaint was filed as an original action in the Franklin County Common Pleas Court and brought pursuant to R.C. 4112.99. This section provides:
“Whoever violates this chapter is subject to a civil action for damages, injunctive relief, or any other appropriate relief.” (Emphasis added.)
A plain reading of this section yields the unmistakable conclusion that a civil action is available to remedy any form of discrimination identified in R.C. Chapter 4112. Appellant nevertheless maintains that R.C. 4112.99 merely recapitulates the specific civil remedies available under R.C. 4112.02 (N) (age discrimination), R.C. 4112.021 (D) (discrimination in affording credit) and R.C. 4112.051(A) (housing discrimination). It is therefore the contention of appellant that to interpret R.C. 4112.99 as affording a general right to a civil action in remedying all forms of discrimination would create potential conflict between R.C. 4112.99 and the specific requirements of the aforementioned sections or, at minimum, produce a redundancy between them. Appellant further maintains that had the General Assembly intended to create an independent civil action it would have done so in the same detail that it employed in the other sections.
These arguments are erroneous in numerous respects. As an initial matter, the clear and unambiguous language of the statute provides that a civil action for damages or injunctive relief is afforded by R.C. 4112.99 as an available remedy. Moreover, the section specifically states that the civil action is available to remedy any violation of this chapter (i.e., R.C. Chapter 4112). Had the General Assembly meant to limit the availability of the civil action remedy to those instances in R.C. Chapter 4112 where it was already provided, it would have identified the section to which R.C. 4112.99 applied (i.e., R.C. 4112.051[A], *1374112.02[N] and 4112.021[D]). Instead its language applies to any form of discrimination addressed by R.C. Chapter 4112.
If this intent were not clear enough from the language employed in.R.C. 4112.99, resort to R.C. 1.23(A) removes all doubt. This latter section provides:
“Wherever in a penalty section reference is made to a violation of a series of sections, or of divisions or subdivisions of a section, such reference shall be construed to mean a violation of any section, division, or subdivision included in such reference.”
The General Assembly was unquestionably aware of the above-referenced provision. Had it desired to provide resort to a civil action in the situations urged by appellant, it certainly would have, pursuant to R.C. 1.23(A), identified the specific subsections to which R.C. 4112.99 was to apply.
Appellant and some of the amid in support also contend that interpreting R.C. 4112.99 in the fashion employed by the appellate court creates a redundancy. As an initial response, such a result is not fatal to application of its terms as written. See R.C. 1.47 (rule of statutory construction specifically directs courts to give effect to an entire statute). Secondly,. the supposed redundancy does not exist in the case at bar because no other section of R.C. Chapter 4112 confers upon an alleged victim of handicap discrimination the right to pursue a civil action. Thus, there can be no conflict between R.C. 4112.99 and the provisions of a more specific subsection. In those instances where such alleged conflict may be presented, existing rules of statutory construction are available to address them (see, e.g., R.C. 1.51 [special provision normally prevails over general provision]; R.C. 1.52[A] [later enacted statute prevails over earlier one]).
Finally, R.C. Title 41 currently contains overlapping sections. While appellant contends that R.C. 4112.99 as interpreted by the appellate court would create a redundancy by providing for multiple avenues of relief for certain types of discrimination, in the area of age discrimination there already exists a redundancy between R.C. 4112.02(N) and 4101.17.
Moreover, were R.C. 4112.99 ambiguous (which it is not), it is beyond question that R.C. Chapter 4112 is remedial. See Helmick v. Cincinnati Word Processing, Inc. (1989), 45 Ohio St. 3d 131, 135, 543 N.E. 2d 1212, 1216. Accordingly, R.C. 4112.99 is to be liberally construed to promote its object (elimination of discrimination) and protect those to whom it is addressed (victims of discrimination). See R.C. 4112.08; 1.11. As such, R.C. 4112.99 must be interpreted to afford victims of handicap discrimination the right to pursue a civil action. Such an interpretation of R.C. 4112.99 was recently recognized by this court in Hoops v. United Tel. Co. of Ohio (1990), 50 Ohio St. 3d 97, 102, 553 N.E. 2d 252, 257, wherein it was observed:
“The language of R.C. 4112.02(N) and 4112.99 shows that when the legislature wants to provide legal relief (and hence a right to a jury) in addition to equitable relief, it uses specific language to do so. This language contrasts with that of 4101.17, the section applicable here.”
The view that the civil action remedy provided by R.C. 4112.99 applies to the entire chapter is further supported by resort to the Legislative Service Commission Analysis of Am. H.B. No. 5, the legislation amending R.C. 4112.99. The analysis states in relevant part:
“Under existing law, a violation of *138certain civil rights statutes (divisions (A) to (H) of Section 4112.02, and sections 4112.07 and 4112.11) constitutes a misdemeanor of the third degree. The bill will remove the criminal penally for any such violation, and provide instead that anyone who violates any provision of the Civil Rights Commission Law (Chapter 4112.) would be subject to a civil action for damages, injunctive relief, or other appropriate relief (proposed section 4112.99).” (Emphasis added.) 1987 Baldwin’s Ohio Legislative Service, at 5-77.
The Legislative Service Commission analysis also undermines appellant’s argument that the amendment of R.C. 4112.99 merely served to remove prior criminal penalties. The previous language of R.C. 4112.99 provided:
“Whoever violates divisions (A) to (H) of section 4112.02, or sections 4112.07 or 4112.11 of the Revised Code is guilty of a misdemeanor of the third degree.”
However, as noted by appellee and amici in support, had elimination of the criminal penalties been the sole reason for the amendment and if the right to a civil action could only be found in the specific subsections identified by appellant, one would be left to wonder why R.C. 4112.99 was not repealed altogether.
Accordingly, an aggrieved party may, pursuant to R.C. 4112.99, institute an independent civil action to seek redress for discrimination on the basis of physical disability.
II
Appellant also contends that the trial court did not err when it granted appellant’s motion to dismiss the complaint because state courts lack concurrent jurisdiction to entertain federal discrimination claims under Section 794a, Title 29, U.S. Code. In Gulf Offshore Co. v. Mobil Oil Corp. (1981), 453 U.S. 473, the United States Supreme Court addressed the issue of state court jurisdiction over claims arising under federal law. On this question, the court remarked:
“In considering the propriety of state-court jurisdiction over any particular federal claim, the Court begins with the presumption that state courts enjoy concurrent jurisdiction. See California v. Arizona, 440 U.S. 59, 66-67 (1979); Charles Dowd Box Co. v. Courtney, 368 U.S. [502], at 507-508 [1962], Congress, however, may confine jurisdiction to the federal courts either explicitly or implicitly. Thus, the presumption of concurrent jurisdiction can be rebutted by an explicit statutory directive, by unmistakable implication from legislative history, or by a clear incompatibility between state-court jurisdiction and federal interests.” Id. at 478.
Clearly, there is nothing in the language of the Rehabilitation Act of 1973 (Section 794 et seq., Title 29, U.S. Code) which precludes state court jurisdiction over claims arising thereunder. Secondly, appellant points to no legislative history evidencing a Congressional intent to preclude state court jurisdiction. Finally, given state court familiarity with analogous state claims, there exists no reason to believe that federal rights could not be vindicated in state courts. Moreover, there exists no greater possibility of inconsistent interpretations arising from state court judgments than would be present because of the varied interpretations of the law posed by the decisions of numerous and diverse federal courts.
While the issue of concurrent state court jurisdiction over claims arising under the Rehabilitation Act of 1973 has not been specifically decided by the United States Supreme Court, its decisions concerning analogous statutes and the language of the Act itself sup*139port the view that the state courts possess such jurisdiction. Section 794a(a)(2) provides:
“The remedies, procedures, and rights set forth in title VI of the Civil Rights Act of 1964 [Sections 2000d et seq.. Title 42, U.S. Code] shall be available to any person aggrieved by any act or failure to act by any recipient of Federal assistance or Federal provider of such assistance under section 794 of this title.”
It has been held that a civil action may be pursued to vindicate rights arising under Title VI. Yankin v. Univ. of Illinois, Chicago Circle Campus (N.D. Ill. 1981), 508 F. Supp. 848, 853, affirmed (1985), 760 F. 2d 270. See, also, Lau v. Nichols (1974), 414 U.S. 563. The language of Section 794a(b), Title 29, U.S. Code expressly provides that similar relief may be pursued thereunder.1
In Yellow Freight System, Inc. v. Donnelly (1990), 494 U.S.___ 108 L. Ed. 2d 834, 110 S. Ct. 1566, the Supreme Court determined that a claim of gender discrimination brought pursuant to Title VII of the Civil Rights Act of 1964 (Section 2000e et seq., Title 42, U.S. Code) could be resolved in state court despite the express language of Section 2000e-5 (f)(3), Title 42, U.S. Code, vesting jurisdiction in the federal district courts. On this issue, the court observed:
“Under our ‘system of dual sovereignty, we have consistently held that state courts have inherent authority, and are thus presumptively competent, to adjudicate claims arising under the laws of the United States.’ Tafflin [v. Levitt], 493 U.S., at _, 107 L. Ed. 2d 887, 110 S. Ct. 792 [1990]; see Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473, 477-478, 69 L. Ed. 2d 784, 101 S. Ct. 2870 (1981); Claflin v. Houseman, 93 U.S. 130, 136-137, 23 L. Ed. 833 (1876). To give federal courts exclusive jurisdiction over a federal cause of action, Congress must, in an exercise of its powers under the Supremacy Clause, affirmatively divest state courts of their presumptively concurrent jurisdiction. Tafflin, 493 U.S., at _, 107 L. Ed. 2d 887, 110 S. Ct. 792.” Id. at _, 108 L. Ed. 2d at 839, 110 S. Ct. at 1568.2
Given the foregoing disposition by the Supreme Court of the gender discrimination claim, it would be clearly anomalous to suggest that such claims are cognizable in state court but a claim predicated upon handicap discrimination in employment brought pursuant to Section 794a, Title 29, U.S. Code (which affords remedies available under Title VI) is subject to the exclusive jurisdiction of the federal courts.
We therefore conclude that state courts possess concurrent jurisdiction with federal courts to entertain discrimination claims brought pursuant to Section 794a, Title 29, U.S. Code. Accordingly, the judgment of the court of appeals is affirmed and the *140cause is remanded for proceedings not inconsistent with this opinion.

Judgment affirmed and cause remanded.

Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., dissent.

 Section 794a(b) states:
“In any action or proceeding to enforce or charge a violation of a provision of this subchapter, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.” (Emphasis added.)


 Similarly, the court in Gulf Offshore Co. v. Mobile Oil Corp., supra, remarked:
“It is black letter law * * * that the mere grant of jurisdiction to a federal court does not operate to oust a state court from concurrent jurisdiction over the cause of action. United States v. Bank of New York & Trust Co., 296 U.S. 463, 479 (1936).” Id. at 479.